           Case 1:20-cv-00958-AWI-JLT Document 85 Filed 07/28/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   LYNNE BLOOM, et al.,                            )   Case No.: 1:20-cv-00958 AWI JLT
                                                     )
12                   Plaintiffs,                     )   ORDER TO LEE BALEFSKY TO SHOW CAUSE
                                                     )   WHY SANCTIONS SHOULD NOT BE IMPOSED
13            v.                                         FOR THE FAILURE TO SEEK ADMISSION TO
                                                     )
                                                     )   THIS COURT
14   ETHICON, INC., et al.,
                                                     )
                                                         (Docs. 61, 73)
15                   Defendants.                     )
                                                     )
16                                                   )

17
18            Attorney Christine Clark seeks to withdraw from this case (Doc. 83). She asserts that her

19   withdrawal poses no risks to the parties because attorney Balefsky is an attorney of record for the

20   plaintiff also. However, despite being reminded twice that Lee Balefsky needs to seek admission to

21   this Court before practice here, this has not occurred. (Docs. 61, 73) Attorney Balefsky has sought

22   and been granted pro hac vice status in several cases related to this one but has not sought admission

23   in this case. Id.

24   ///

25   ///

26   ///

27   ///

28   ///

                                                         1
        Case 1:20-cv-00958-AWI-JLT Document 85 Filed 07/28/20 Page 2 of 2


 1          Because the Clerk has reminded Lee Balefsky of the obligation to seek admission twice, the
 2   Court now ORDERS attorney Balefsky to show cause within 14 why sanctions should not be imposed
 3   for practicing in this court before admission. Alternatively, attorney Balefsky may seek admission to
 4   the Court before the expiration of the 14-day period.
 5
 6   IT IS SO ORDERED.
 7      Dated:     July 28, 2020                              /s/ Jennifer L. Thurston
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
